Citation Nr: 9904777	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  96-38 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a pulmonary disorder as 
secondary to service-connected residuals of a gunshot wound 
of the right shoulder, Muscle Group I.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946 and was issued the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied service connection for a 
lung disorder.  

During an October 1996 hearing at the RO in Fargo, North 
Dakota, and in numerous statements submitted by the veteran 
and his representative, the veteran has argued that he has a 
pulmonary disorder as secondary to the service-connected 
residuals of a gunshot wound of the right shoulder, Muscle 
Group I.  As such, the issue is phrased as that listed on the 
front page of this decision. 


FINDING OF FACT

The claim of entitlement to service connection for a 
pulmonary disorder as secondary to the service-connected 
residuals of a gunshot wound of the right shoulder, Muscle 
Group I, is not plausible. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
pulmonary disorder as secondary to the service-connected 
residuals of a gunshot wound of the right shoulder, Muscle 
Group I, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Applicable laws and Regulations

The threshold question is whether the veteran's claim of 
entitlement to service connection for a pulmonary disorder as 
secondary to the service-connected residuals of a gunshot 
wound of the right shoulder, Muscle Group I, is well grounded 
under 38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation; the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). Moreover, 
where a determinative issue involves a medical diagnosis or a 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In order for a claim based on direct 
service connection to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service. 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992). As with claims for 
direct service connection, claims for secondary service 
connection must be well grounded.  Jones v. Brown, 7 Vet. 
App. 134, 137- 38 (1994).

Service connection is granted for disabilities that result 
from a personal injury suffered or a disease contracted 
during service.  38 U.S.C.A. §§ 1110, 1131( West 1991); 38 
C.F.R. § 3.303 (1998).  For secondary service connection to 
be granted, it must be shown that the disability for which 
the claim is made is proximately due to or the result of a 
service-connected disease or injury or that such disability 
has been chronically worsened by a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (1998); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).




B.  Factual Background

Service medical records reflect that in January 1946, the 
veteran was a passenger in a motor vehicle which failed to 
stop for military police and he sustained a gunshot wound to 
the right trapezius muscle.  The wound of entrance was in the 
intrascapular area one inch to the right of the mid-line 
wound of exit on the ridge of the trapezius on the superior 
edge of the shoulder; there was no evidence of any pulmonary 
damage.  At a February 1946 examination for separation, it 
was noted that in January 1946, the veteran had sustained a 
gunshot wound to the right shoulder.  The veteran's lungs 
were found to have been normal.  

Post-service VA and private medical records, dating from 1950 
to 1998, do not contain any medical evidence indicating that 
the veteran currently has a pulmonary disorder.  In this 
regard, a July 1996 VA medical opinion, from the Chief of the 
Pulmonary Section, reflects that he was unable to find any 
reference to a diagnosis of asthma in the veteran's medical 
record and that December 1995 pulmonary function tests were 
normal.  The examiner related that he was unable to find any 
reference in the medical record of "a hole in the lung from 
the service-connected gunshot wound."  It was the opinion of 
the examiner that there was nothing in the medical record to 
document any residuals of a respiratory condition as a result 
of the veteran's in-service gunshot wound to the right 
shoulder.  In addition, during a recent March 1998 VA 
pulmonary examination, the examiner concluded that the 
examination was negative for any evidence of any lung 
disorder, and pulmonary function tests were reported to have 
been normal.  

C.  Analysis

In order for the veteran's claim of entitlement to service 
connection for a pulmonary disability as secondary to the 
service-connected residuals of a gunshot wound of the right 
shoulder, Muscle Group I, to be well grounded, he must submit 
medical evidence indicating that he currently has a pulmonary 
disability and medical evidence indicating an etiological 
relationship between such disability and his service-
connected residuals of a gunshot wound of the right shoulder, 
Muscle Group I.  In this case, there is no post-service 
medical evidence indicating that the veteran currently has a 
pulmonary disability and even assuming that a pulmonary 
disability had been diagnosed, there is no medical evidence 
indicating that it was either caused by or chronically 
worsened by the service-connected residuals of a gunshot 
wound of the right shoulder, Muscle Group I.  The Board notes 
that the veteran has submitted statements and offered 
testimony that are presumed credible for purposes of this 
decision, but, as a lay person, he is not qualified to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions, as such matters require medical 
expertise. Grottveit and Espiritu, supra.  The Board 
therefore concludes that without the requisite competent 
medical evidence identifying a current pulmonary disability 
or competent medical evidence attributing any pulmonary 
disorder to causation of or worsening of a pulmonary disorder 
to the veteran's service-connected residuals of a gunshot 
wound of the right shoulder, Muscle Group I, the veteran's 
claim is not well grounded.  Caluza and Jones, supra.

A well grounded claim must be supported by evidence, not 
merely allegations. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of such evidence, the Board concludes 
that the claim of entitlement to service connection for a 
pulmonary disorder as secondary to the service-connected 
residuals of a gunshot wound of the right shoulder, Muscle 
Group I, is not well grounded.  Here, the veteran has not met 
his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for the aforementioned disability to be 
well grounded.  In the absence of competent medical evidence 
to support the veteran's claim, the claim must be denied as 
not well grounded.  Since his claim is not well grounded, the 
VA has no further duty to assist the veteran in developing 
the record to support his claim.  See Epps v. Gober, 126 F.3d 
at 1467-68 ("there is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well-
grounded' claim").

Furthermore, the Board recognizes that the RO denied the 
claim for service connection for a pulmonary disorder as 
secondary to the service-connected residuals of a gunshot 
wound of the right shoulder, Muscle Group I, as not well 
grounded in a September 1998 Supplemental Statement of the 
Case; as such, the Board has denied this claim on the same 
basis as the RO.  See Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  The Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim of entitlement to service 
connection for a pulmonary disorder as secondary to the 
service-connected residuals of a gunshot wound to the right 
shoulder, Muscle Group I, not having been submitted, the 
appeal with respect to this issue is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 5 -


